              Case 1:20-cv-11283-ADB Document 109 Filed 07/13/20 Page 1 of 4



                               UNITED STATES DISTRICT COURT FOR
                                THE DISTRICT OF MASSACHUSETTS




 PRESIDENT AND FELLOWS OF
 HARVARD COLLEGE; and
 MASSACHUSETTS INSTITUTE OF
 TECHNOLOGY,

                 Plaintiffs,

         v.                                              Civil Action No. 1:20-cv-11283-ADB

 UNITED STATES DEPARTMENT OF
 HOMELAND SECURITY; U.S.
 IMMIGRATION AND CUSTOMS
 ENFORCEMENT; CHAD F. WOLF, in his
 official capacity as Acting Secretary of the
 United States Department of Homeland
 Security; and MATTHEW ALBENCE, in his
 official capacity as Acting Director of U.S.
 Immigration and Customs Enforcement,

                 Defendants.




                                  DECLARATION OF STUDENT #7

        I, Student #7, hereby state under the penalty of perjury that the following statements are true

and accurate to the best of my knowledge:

        1.      I am a doctoral student at the Massachusetts Institute of Technology (“MIT”). I am

not revealing my name or certain facts that may reveal my identity due to fears that, based my

participation in this litigation or information disclosed in this declaration, I could face retaliation

from immigration authorities or harm in my home country or elsewhere.
            Case 1:20-cv-11283-ADB Document 109 Filed 07/13/20 Page 2 of 4



       2.      I am from Hungary and am in the United States on an F-1 visa. Prior to coming to the

United States and matriculating at MIT, I spent two-and-a-half years in Germany, where I earned a

Master’s degree.

       3.      I have four classes left to complete my program, in addition to research work. I plan

to register for at least two classes in the fall 2020 semester. Under MIT’s 2020-2021 operational

plan, all coursework in my degree program will take place online. My research this fall would also

be conducted remotely.

       4.      I understand that I may soon be required to depart the United States under the

COVID-19 and Fall 2020 directive issued by United States Immigration and Customs Enforcement.

It will not be possible for me to return to live with my family in Hungary if I am forced to leave the

United States. I am estranged from my parents based on their role in certain traumatic experiences I

endured as a child. I also have two brothers, but both lack the ﬁnancial resources to accommodate

me.

       5.      Returning to Hungary would pose a great hardship in other ways, including:

                       a.     I am a lesbian, and the culture and political environment in Hungary is

               very homophobic. For example, the government has recently sought to repeal

               measures protecting LGBTQ rights, and police often fail to investigate hate crimes

               committed against LGBTQ people. Returning there would thus require me to suppress

               core aspects of my identity to preserve my safety. I would certainly be stigmatized

               and would also fear for my safety if my sexual orientation were revealed.

                       b.     I have mental health issues for which I was recently hospitalized and

               am now in active outpatient treatment. I have health insurance only in the United

               States. Leaving the country would deprive me of access to critical medical care that I

               require.

                                                  -2-
            Case 1:20-cv-11283-ADB Document 109 Filed 07/13/20 Page 3 of 4



                     c.      My entire life is in the United States, including my friends, medical and

              mental health providers, and all of my possessions. I depend on a social support

              system in the United States consisting of my partner, friends, and others. I would lose

              that support if forced to leave the country. Although social support is important to

              everyone, it is especially critical for me, given my recent mental health issues.

                     d.      Leaving the United States would also be very costly for me. I have

              recently signed a lease for housing near MIT’s campus. If I were forced to leave the

              country, I would either have to continue paying rent through July 31, 2021, for a total

              expense of more than $10,000, or ask my partner or friends to assume that costly

              obligation.

       6.     If forced to leave the United States, I would likely try to continue my studies in

Germany. But this too would pose substantial challenges:

                     a.      First, I am uncertain whether I would be able to enter the country at all,

              due to, among other things, COVID-19-related travel restrictions.

                     b.      Second, while I have friends in Germany who could possibly

              accommodate me for a short time, I would need to ﬁnd permanent housing on short

              notice. Doing so may prove prohibitively expensive due to Germany’s high cost of

              living, particularly in light of the signiﬁcant amount of money I have already

              committed to my housing here and the health and safety challenges caused by the

              COVID-19 pandemic.

                     c.      �ird, participating in online courses from Germany would be very

              diﬃcult. In addition to the uncertainty of my housing arrangements there and likely

              loss of access to needed mental health care, the six-hour time diﬀerence would require




                                                 -3-
          Case 1:20-cv-11283-ADB Document 109 Filed 07/13/20 Page 4 of 4



              me to maintain unusual hours that would impair my performance in those courses and

              my other research and academic activities.



       I declare under penalty of perjury that the foregoing is true and correct.


Executed on this day, July 13, 2020

                                                             /s/ Student #7         .
                                                             Student #7




                                                  -4-
